Citation Nr: 1020762	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  05-25 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.	Entitlement to service 
connection for a right shoulder disorder, as secondary to a 
left heel spur and left knee disorder.

2.	Entitlement to service 
connection for a back disorder, as secondary to a left heel 
spur and left knee disorder.

3.	Entitlement to service 
connection for a right hip disorder, as secondary to a left 
heel spur and left knee disorder.

4.	Entitlement to service 
connection for a left hip disorder, as secondary to a left 
heel spur and left knee disorder

5.	Entitlement to service 
connection for a right ankle disorder, as secondary to a left 
heel spur and left knee disorder.

6.	Entitlement to service 
connection for a left ankle disorder, as secondary to a left 
heel spur and left knee disorder.

7.	Entitlement to service 
connection for a right foot disorder, including as secondary 
to a left heel spur and left knee disorder.

8.	Entitlement to service 
connection for a right knee disorder, including as secondary 
to a left heel spur and left knee disorder.

9.	Entitlement to service 
connection for an acquired psychiatric disorder, including 
posttraumatic stress disorder (PTSD).

10.	Entitlement to service connection for hypertension, as 
secondary to PTSD.

11.	Entitlement to service connection for a dental disorder, 
as secondary to PTSD.

12.	Whether new and material evidence has been received to 
reopen a claim for service connection for hypothyroidism. 

13.	Entitlement to an initial evaluation higher than 10 
percent for patellofemoral syndrome, left knee.

14.	Entitlement to an initial evaluation higher than 10 
percent for instability of the left knee. 

15.	Entitlement to a higher rating than 10 percent for a 
left heel spur. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to May 
1978, and from March 1991 to July 1991. She also had reserve 
duty in the Pennsylvania Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and January 2005 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania, which denied entitlement to the benefits 
sought. In May 2008, a hearing was held at the RO before a 
Decision Review Officer (DRO).

Although to date the RO has considered whether new and 
material evidence has been submitted to reopen a claim of 
service connection for PTSD, in light of the Veteran's 
contentions and the state of the record, which reflects other 
psychiatric diagnoses, the Board has recharacterized the 
issue on appeal as indicated above and will consider whether 
service connection is warranted on a de novo basis.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

During pendency of the appeal, the Veteran filed a timely 
October 2005 Notice of Disagreement (NOD) with the September 
2005 RO rating decision granting no more than a 10 percent 
rating for instability of the left knee, and denying ratings 
higher than 10 percent for left knee patellofemoral syndrome 
and left heel spur.  A remand for issuance of Statement of 
the Case (SOC) on these claims is therefore warranted. See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board is denying the claim for service connection for a 
right hip disorder.  The remaining issues are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran does not currently have any form of right hip 
disability. 


CONCLUSION OF LAW

The criteria are not met for service connection for a right 
hip disorder. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  38 C.F.R. § 3.159(b)(1) (2009).

The U. S. Court of Appeals for Veterans Claims (Court) has 
further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, including 
notice to the claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Through correspondence dated from November 2003 to November 
2006, the RO notified the Veteran as to each element of 
satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notices advised him of the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining additional VA 
medical records, private treatment records and other Federal 
records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  In addition, an addendum to the November 2006 
notice letter notified him as to both the disability rating 
and effective date elements of a pending claim for benefits. 

The relevant notice information must have been timely sent.  
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.  
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The 
initial VCAA notices preceded issuance of the January 2005 
rating decision on appeal denying service connection for a 
right hip disability. The later VCAA notice correspondence 
did not meet this requirement. However, the Veteran has had 
an opportunity to respond to the VCAA notice in advance of 
the most recent May 2009 Supplemental SOC (SSOC) 
readjudicating her claim. There is no objective indication of 
any further relevant information or evidence that must be 
associated with the record.  The Veteran has therefore had 
the full opportunity to participate in the adjudication of 
the claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), extensive records of VA outpatient treatment, 
and records of private treatment. The RO has arranged for the 
Veteran to undergo VA examination. See McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  In support of her claim, the 
Veteran has provided additional private treatment records, 
and several lay statements. The Veteran has also testified at 
a DRO hearing in connection with this matter. The record as 
it stands includes sufficient competent evidence to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claim on the merits. 

Background and Analysis

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) (2009). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2009). 

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  In addition, a 
claimant is entitled to service connection on a secondary 
basis when it is shown that a service-connected disability 
has chronically aggravated a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  Under the current 
version of 38 C.F.R. § 3.310(b), the regulation provides that 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the disease, will be service connected.  In 
reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to the baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the current 
level of severity of the nonservice-connected disease or 
injury.  These evaluations of baseline and current levels of 
severity are to be based upon application of the 
corresponding criteria under the VA rating schedule for 
evaluating that particular nonservice-connected disorder.  
See 38 C.F.R. § 3.310(b).  

The Veteran maintains that she has developed a right hip 
disorder as a consequence of her service-connected left heel 
spur and left knee conditions, describing a constant 
radiation of pain from the left lower extremity to other 
areas including the right hip. This averred basis of 
entitlement is one of secondary service connection. Since 
however, there is no competent evidence that the Veteran 
currently experiences any form of right hip disability, the 
Board is denying the instant claim.

On a VA general medical examination of December 2003 it was 
observed in pertinent part that x-rays of the hips were 
within normal limits. 

The Veteran underwent a December 2004 VA Compensation and 
Pension examination by an orthopedist.  The VA examiner was 
unable to find any evidence of a disorder involving the right 
hip, and indicated his concurrence with the findings of the 
December 2003 examiner in this regard. 

There is an extensive record at hand consisting of the 
reports of VA outpatient treatment.  While several of these 
clinical records denote x-ray findings of degenerative 
arthritis of the left hip, there is not one which provides 
reference to any similar disability affecting the right hip. 
The private treatment records on file are also devoid of 
mention of right hip pathology.

The Veteran has not alleged having continuing symptoms of a 
right hip disorder which would support a later diagnosis by a 
qualified medical professional.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (indicating competency of lay 
testimony to describe symptoms that support a later diagnosis 
by a physician). 

Based upon the above, the conclusion warranted is that there 
is no competent medical evidence of a current right hip 
disability. The first criterion to establish service 
connection is competent evidence of the current disability 
claimed.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.").  Absent 
indication of a diagnosis of the disability under review, a 
claim for service connection cannot be substantiated.  This 
is the case in the claim presently under consideration.  
Moreover, without indication of a current right hip 
disability, no further inquiry is warranted into whether the 
Veteran manifests such a disorder that is causally related to 
an incident of her service, or for that matter related to an 
already service-connected disability.  

For these reasons, the claim for service connection for a 
right hip disability, as secondary to left heel spur and left 
knee disabilities must be denied.  The preponderance of the 
evidence is against the claim, and under these circumstances 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  


ORDER

Service connection for a right hip disorder, as secondary to 
left heel spur and left knee disorders, is denied.


REMAND

The additional remaining claims on appeal are being remanded 
for further development of the evidence, and in regard to the 
final three issues under consideration, issuance of a 
Statement of the Case as the next stage in the appellate 
process. 

There are treatment sources on file from which it can be 
ascertained that the Veteran manifests several of the 
orthopedic disabilities claimed.

The April 1999 report of Dr. D.O., private physician, 
indicates an impression of chronic tendinitis of the right 
ankle and some chronic synovitis.

A September 2003 VA x-ray study of the hips revealed mild 
degenerative changes of the left hip without fracture.

The Veteran has undergone a VA medical examination in 
December 2004 by an orthopedist, indicating in relevant part 
a diagnosis of chronic right shoulder strain, chronic right 
forefoot strain, and chronic left ankle and left foot strain. 

A July 2005 VA podiatry examination diagnosed chronic 
metatarsalgia bilaterally, and heel spur syndrome and plantar 
fasciitis worse on the left side. So this further indicated 
the presence of a right foot disorder.

A July 2005 VA x-ray study revealed degenerative disc disease 
of the lumbar spine on multiple levels.

A January 2006 x-ray study confirmed the presence of 
advanced, severe degenerative osteoarthritis of both knees, 
so thus evidence of a right knee disorder.

Having articulated the medical evidence as to current 
orthopedic disabilities above, the next matter at hand is one 
of etiology.  To establish service connection, it must be 
shown that a current disability either was incurred during 
military service, or is etiologically related to a service-
connected. 

The Veteran maintains that each of the claimed orthopedic 
disabilities is secondarily related to her service-connected 
left heel spur, as well as left knee disorder. The theory put 
forth is that the left lower extremity condition caused 
radiating pain and deterioration to the ankles, knees, hip 
and back, especially due to overuse of other joint groups to 
compensate for left leg disability.

The Veteran further describes a sustaining a fall injury in 
June 2000 when her left ankle collapsed at her place of 
employment, causing her to fall and injure the right 
shoulder. She also describes an early 2003 fall in which she 
lost balance due to a left leg condition, and broke bones in 
the right foot. Both post-service injuries, if not the actual 
cause of the falls, are documented in VA treatment records.

In addition, as to claimed right foot and knee disorders, the 
Veteran alleges that she injured the right foot while running 
during an in-service physical training test.  She claims that 
she injured the right knee in 1976, and provides a photograph 
of herself from that time period in which wearing a right 
knee bandage. There is also of record an August 1984 line of 
duty report from during her National Guard service indicating 
that she had sustained a contusion of the right knee in a 
fall. Essentially, then, as to right foot and knee disorders 
there is the additional theory for consideration of direct 
service connection. 

A December 2004 VA examination addressed the etiology of an 
orthopedic disability claimed.  The examiner found that there 
was no medical relationship between the Veteran's right 
shoulder disorder and a left heel spur.  Since that time, 
however, service connection has been established for left 
knee disability.  A comprehensive medical opinion would need 
to consider both left heel spur and left knee disabilities, 
as possibly causing right shoulder injury.

As such, a new VA examination must be scheduled to determine 
the diagnosis of claimed right shoulder, back, left hip, 
bilateral ankle, right foot and right knee disorders, and to 
determine whether each diagnosed condition is secondarily 
related to service-connected left heel spur and left knee 
disabilities. In the case of right foot and right knee 
disorders, further inquiry should be made into whether these 
conditions are directly related to an incident of military 
service.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2009) (VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim).

Turning to the remaining issues of record, the issue of 
service connection for a psychiatric disorder necessitates 
further development.  As to the component of the Veteran's 
claim seeking service connection for PTSD, the alleged 
stressor in furtherance of this claim consists of a sexual 
assault in which she states that she was attacked by a 
perpetrator wielding a knife.  She reports that she received 
stab wounds incidental to the assault.  In her May 2008 DRO 
hearing testimony, the Veteran indicated that she had filed a 
criminal complaint regarding this incident with the Military 
Police, and also the Army Criminal Investigation Division.  
The Veteran should also be afforded a VA psychiatric 
examination to determine the current diagnosis of any mental 
health disorders apart from PTSD, and whether there is an 
objective link between any such diagnosed disorder and 
service. 

In addition, as to the claims for service connection for 
hypertension, and a dental disorder, these are claimed as 
secondary to a PTSD, and hence the disposition of the former 
claims will depend on the outcome of the claim for service 
connection for an acquired psychiatric disorder. 
Consequently, the adjudication of the hypertension and dental 
disorder claims must be deferred pending the disposition of 
the underlying claim for service connection for a psychiatric 
disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).  

There is also development action necessary to apprise the 
Veteran of the evidence required to substantiate her petition 
to reopen her claim of service connection for hypothyroidism.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.  
In carrying out this notice obligation, VA must consider the 
basis for the previous denial and then provide an explanation 
of what evidence would be needed to substantiate the 
element(s) found insufficient in the previous denial.  The 
Court further held that failure to describe what would 
constitute "material" evidence, in particular, in almost 
all circumstances will have a prejudicial effect upon the 
adjudication of the claim, and thus, the absence of such 
information would not be harmless error.

Previously, in an August 1997 rating decision, the RO had 
denied the Veteran's original claim for service connection 
for hypothyroidism on the basis that this condition had pre-
existed service, and ostensibly had not undergone measurable 
aggravation due to her period of military service.  The 
Veteran did not appeal from this decision, and it became 
final on the merits. 

The VCAA notice correspondence sent in connection with the 
Veteran's current petition to reopen meanwhile does not 
provide a claim-specific definition of "material" evidence 
to reopen the matter. In this case, "material" evidence 
would constitute that which demonstrated quantifiable in-
service aggravation of the pre-existing hypothyroidism.  
Therefore, the RO must issue a supplemental notice compliant 
with the Kent decision.  

Finally, the RO through a September 2005 rating decision 
granted service connection for instability of the left knee, 
and assigned a 10 percent evaluation, effective April 13, 
2005.  That decision further continued a 10 percent initial 
evaluation of patellofemoral syndrome of the left knee, as 
well as a 10 percent evaluation for a left heel spur.  The 
Veteran filed a timely October 2005 Notice of Disagreement 
with the preceding decision. Thus, as the next stage in the 
appellate process, the RO/AMC must issue a Statement of the 
Case to the Veteran concerning these matters. See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 
10 Vet. App. 433, 437 (1997). 

Accordingly, these claims are REMANDED for the following 
action:

1.	The RO/AMC should send the Veteran 
another VCAA letter providing a detailed 
and case-specific definition of the 
requirement of "new and material 
evidence" as it pertains to the petition 
to reopen a claim for service connection 
for hypothyroidism, as required by the 
Court's holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The correspondence 
issued should reflect the fact that 
"material" evidence to reopen the 
Veteran's claim may consist of any 
evidence which establishes in-service 
aggravation of the pre-existing 
hypothyroidism.  

2.	Then schedule the Veteran for an 
appropriate VA examination to determine 
the etiology and/or onset of her claimed 
right shoulder, back, left hip, bilateral 
ankle, right foot, and right knee 
disorders.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail.  It is requested that the 
VA examiner initially indicate the current 
diagnosis of all of the disabilities in 
question.  The VA examiner should then 
address the following inquiries:

a.	The examiner should opine whether 
the diagnosed right foot, and right 
knee disabilities are at least as 
likely as not due to an incident of 
the Veteran's military service, to 
include based on a reported right 
foot injury during a physical 
training test and right knee injuries 
in 1976, and again as specifically 
documented in 1984.

b.	The examiner is then requested to 
opine whether each of the diagnosed 
orthopedic disabilities is 
secondarily related to already 
service-connected left heel spur and 
left knee disabilities (diagnosed 
alternatively as patellofemoral 
syndrome, and knee instability). The 
examiner should consider a secondary 
medical relationship on the basis of 
both initial causation, and chronic 
aggravation of a nonservice-connected 
disability by a service-connected 
disability.  The examiner should also 
note consideration of the Veteran's 
history of several post-service falls 
precipitated by left lower extremity 
disability, which she alleges 
contributed to injuring other joint 
groups.  

The VA examiner should include in the 
examination report the rationale for all 
opinions expressed. 

3.	Then schedule the Veteran for a VA 
psychiatric examination.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests and 
studies should be performed, and all 
findings should be set forth in detail.  
It is requested that the VA examiner 
diagnose any psychiatric disability found 
to be present.  The examiner should then 
opine as to whether it is at least as 
likely as not that any such diagnosed 
disability is etiologically related to or 
had its onset in service. 

4.	Thereafter, the RO/AMC should 
readjudicate the claims remaining on 
appeal, comprising service connection for 
right shoulder, back, left hip, bilateral 
ankle, right foot, and right knee 
disorders, as well as service connection 
for a psychiatric disorder, hypertension 
and a dental disorder; and petition to 
reopen a claim for service connection for 
hypothyroidism.  If any benefit sought on 
appeal is not granted, the Veteran and her 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

5.	The RO/AMC shall issue a Statement of 
the Case addressing the issues of 
entitlement to an initial evaluation 
higher than 10 percent for instability of 
the left knee, initial evaluation higher 
than 10 percent for left knee 
patellofemoral syndrome, and evaluation 
higher than 10 percent for a left heel 
spur.  If the Veteran submits a timely 
Substantive Appeal addressing these issues 
should they be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


 Department of Veterans Affairs


